FOR PUBLICATION
                                                           FILED
                                                        Mar 02 2012, 8:24 am


                                                               CLERK
                                                             of the supreme court,
                                                             court of appeals and
                                                                    tax court




ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:

MARK I. COX                                   GREGORY F. ZOELLER
The Mark Cox Law Office, LLC                  Attorney General of Indiana
Richmond, Indiana
                                              GEORGE P. SHERMAN
                                              Deputy Attorney General
                                              Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

BRIAN SCOTT HARTMAN,                          )
                                              )
      Appellant-Defendant,                    )
                                              )
             vs.                              )      No. 68A01-1106-CR-264
                                              )
STATE OF INDIANA,                             )
                                              )
      Appellee-Plaintiff.                     )


                   APPEAL FROM THE RANDOLPH CIRCUIT COURT
                          The Honorable Jay L. Toney, Judge
                           Cause No. 68C01-1002-MR-17


                                    March 2, 2012

                             OPINION – FOR PUBLICATION

DARDEN, Judge
                              STATEMENT OF THE CASE

       In this interlocutory appeal, Brian Scott Hartman (“Hartman”) appeals the denial

of his motion to suppress a statement he made to the police regarding his involvement in

the death of his father, Brian Ellis Hartman (“Father”).

       We affirm.

                                          ISSUE

             Whether the trial court erred in denying Hartman’s motion to suppress.

                                          FACTS

       On February 22, 2010, while Hartman was incarcerated at the Randolph County

Jail on burglary charges, Randolph County Sheriff’s Department Detective Douglas Fritz

interviewed Hartman about Father. Detective Fritz advised Hartman of his Miranda

rights, and Hartman requested to speak with a specific attorney.         Detective Fritz

immediately ended the interview.

       The following day, Randolph County Sheriff’s Department Detective Tom Pullins

executed two search warrants on Hartman’s property and found Father’s dead body.

Because Detective Pullins routinely informs a person when his property has been

searched, the detective went to the Randolph County Jail, read the search warrants to

Hartman, and asked him if he had any questions. Hartman asked if the detective had

searched the property yet and if he had found anything. Detective Pullins asked Hartman

“if he was indicating that he wanted to speak with [the detectives].” (Tr. 16). Hartman

responded that he did want to speak with them. Detective Pullins took Hartman to an

                                             2
interview room and reread him his Miranda rights. Hartman indicated that he understood

his rights and then waived his rights and made an incriminating statement to the

detectives about his involvement in Father’s death.

      The State charged Hartman with both Murder and class C felony Assisting

Suicide. Hartman filed a motion to suppress his incriminating statement, which the trial

court denied.    Specifically, the trial court concluded that Hartman initiated the

conversation when he asked the detectives if they had searched the house yet. Hartman

appeals.

                                       DECISION

      Hartman argues on appeal that the trial court erred in denying his motion to

suppress. Specifically, he contends that when the detective read him the search warrants

and asked him if he had any questions, the detective was, in effect, re-interrogating him

in violation of his request for counsel the previous day. The State responds that there is

no violation in this case because it was Hartman who initiated further communication

with the police when he asked the detective questions about the search warrant and then

told the detective that he wanted to speak with him.

      We review the trial court’s denial of a motion to suppress in a manner similar to

other sufficiency matters. Faris v. State, 901 N.E.2d 1123, 1126 (Ind. Ct. App. 2009),

trans. denied. That is, we must determine whether substantial evidence of probative

value supports the trial court’s ruling. Id. In making this determination, we do not

reweigh the evidence, and we consider conflicting evidence in a light most favorable to

                                            3
the trial court’s ruling.   Id.   We also consider any uncontroverted evidence in the

defendant’s favor. Id. If the denial is sustainable on any legal grounds apparent in the

record, we will affirm. Id. In essence, we look at the totality of the specific facts and

circumstances of the situation to determine the admissibility of the statement.

       When an individual in custody invokes his right to an attorney, all questioning

must cease, and further interrogation may not take place until counsel has been made

available or the accused initiates further conversation. Edwards v. Arizona, 451 U.S.

477, 484-85 (1981); Owens v. State, 732 N.E.2d 161, 164 (Ind. 2000).                Future

interrogation is allowed only when it is shown by a preponderance of the evidence that

the accused initiated further discussions and knowingly and intelligently waived the right

to counsel he had earlier invoked. Smith v. Illinois, 469 U.S. 91, 95 (1984).

       Interrogation has been defined as a process of questioning by law enforcement

officials which lends itself to obtaining incriminating statements. S.D. v. State, 937

N.E.2d 425, 429 (Ind. Ct. App. 2010). Pursuant to Miranda, “interrogation” includes

express questioning and words or action on the part of police that the police know are

reasonably likely to elicit an incriminating response from the suspect. White v. State, 772

N.E.2d 408, 412 (Ind. 2002) (citing Rhode Island v. Innis, 446 U.S. 291, 301 (1980)).

The United States Supreme Court has held that the safeguards outlined in Miranda also

apply to the functional equivalent of interrogation by the police. Id. at 301-02.

       Here, Detective Pullins, as is his practice, simply read the search warrants to

Hartman and asked him if he had any questions. This was neither express questioning

                                             4
nor words or action that the detective knew was reasonably likely to elicit an

incriminating response from Hartman. Rather, it was Hartman who initiated further

communication with the detective when he asked about the search warrant and told the

detective that he wanted to speak with him.

       Further, although the parties do not offer nor do we find any factually similar

Indiana cases, State v. Person, 104 P.3d 976, 980-83 (Idaho Ct. App. 2004), is

instructive. There, Ada County Sheriff’s Department Detective Pat Schneider and Idaho

State Police Department Detective Kevin Hudgens were questioning Person about a

murder when Person invoked his right to counsel. Both officers immediately ceased

questioning Person and left the room. A few minutes later, Detective Hudgens re-entered

the room and read an arrest warrant to Person that informed him that he was suspected of

murdering the victim. The detective told Person that if he wanted to tell the detectives

anything, this was the time to do it. Person responded that he wanted to talk to the

detectives and subsequently made an incriminating statement. Person filed a motion to

suppress this statement, which the trial court denied.       Specifically, the trial court

concluded that the police had not re-initiated the interrogation but had appropriately

contacted Person to inform him of the charge that he faced. The Idaho Court of Appeals

affirmed this issue on appeal. Id. at 941.

       Here, as in Person, Detective Pullins did not re-initiate the interrogation. Rather,

Hartman initiated further communication by asking whether the search warrant had been

served and whether anything had been found, and then told the detective that he wanted

                                              5
to speak with him. Detective Pullins readvised Hartman of his Miranda rights, which

Hartman said he understood, before Hartman made an incriminating statement, and

Hartman waived these rights. The trial court did not err in denying Hartman’s motion to

suppress this statement.

       Affirmed.

BAKER, J., and BAILEY, J., concur.




                                          6